EXHIBIT 10.94
 
Execution Copy
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
GUARANTY AND SECURITY AGREEMENT
 
Dated as of June 25, 2010
 
 
among
 
PARLUX LTD.
 
and
 
Each Grantor
From Time to Time Party Hereto
 
 
and
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent and Collateral Agent
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
 
 
 

        Page   ARTICLE 1  
DEFINED TERMS 
  1                Section 1.1  
Definitions 
    1                  Section 1.2  
Certain Other Terms 
    4                  ARTICLE II   GUARANTY     4                  Section 2.1
  Guaranty       4                  Section 2.2   Limitation of Guaranty     
 4                  Section 2.3   Contribution      5                 
Section 2.4   Authorization; Other Agreements      5                 
Section 2.5   Guaranty Absolute and Unconditional      5                 
Section 2.6   Waivers      5                  Section 2.7   Reliance     5      
          ARTICLE III    GRANT OF SECURITY INTEREST     7                 
Section 3.1   Collateral      7                  Section 3.2   Grant of Security
Interest in Collateral      8                  ARTICLE IV   REPRESENTATIONS AND
WARRANTIES     8                  Section 4.1   Title; No Other Liens     8     
           
Section 4.2
  Perfection and Priority      9                 
Section 4.3
  Jurisdiction of Organization; Chief Executive Office      9                 
Section 4.4   Locations of Inventory, Equipment and Books and Records     9     
            Section 4.5   Pledged Collateral      9                 
Section 4.6     Instruments and Tangible Chattel Paper Formerly Accounts     9 
                Section 4.7   Intellectual Property      10                 
Section 4.8   Commercial Tort Claims      10                  Section 4.9  
Specific Collateral      10                  Section 4.10   Enforcement      10 
                Section 4.11   Representations and Warranties of the Credit
Agreement      10                  ARTICLE V   COVENANTS     11                 
Section 5.1   Maintenance of Perfected Security Interest; Further Documentation
and Consents      11                  Section 5.2   Changes in Locations, Name,
Etc      11                  Section 5.3   Pledged Collateral      12           
      Section 5.4   Accounts      12                  Section 5.5   Commodity
Contracts      13   

 
 
i

--------------------------------------------------------------------------------

 
 
 

        Page   Section 5.6   Delivery of Instruments and Tangible Chattel Paper
and Control of Investment Property, Letter-of-Credit Rights and Electronic
Chattel Paper     12               
Section 5.7
 
Intellectual Property 
    13                  Section 5.8   Notices      14                 
Section 5.9
 
Notice of Commercial Tort Claims 
    14                  Section 5.10   Compliance with Credit Agreement      15 
                ARTICLE VI    REMEDIAL PROVISIONS     15                 
Section 6.1   Code and Other Remedies      15                 
Section 6.2
 
Accounts and Payments in Respect of General Intangibles
    17                  Section 6.3   Pledged Collateral      18               
   
Section 6.4
  Proceeds to be Turned over to and Held by Administrative Agent      19       
         
Section 6.5
  Registration Rights     19                 
Section 6.6
  Deficiency      20                 
ARTICLE VII
  THE ADMINISTRATIVE AGENT     20                 
Section 7.1
  Administrative Agent’s Appointment as Attorney-in-Fact      22               
 
Section 7.2
  Authorization to File Financing Statements      22                 
Section 7.3
  Authority of Administrative Agent      22                 
Section 7.4
  Duty; Obligations and Liabilities      22                  ARTICLE VIII  
MISCELLANEOUS     22                 
Section 8.1
  Reinstatement      23                 
Section 8.2
  Release of Collateral      23                 
Section 8.3
  Independent Obligations      23                 
Section 8.4
  No Waiver by Course of Conduct      23                 
Section 8.5
  Amendments in Writing      23                 
Section 8.6
  Additional Grantors; Additional Pledged Collateral      24                 
Section 8.7
  Notices      24                 
Section 8.8
  Successors and Assigns      24                 
Section 8.9
  Counterparts      24                 
Section 8.10
  Severability      24                 
Section 8.11
  Governing Law      24                 
Section 8.12
  Waiver of Jury Trial      25   

 
 
ii

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
ANNEXES AND SCHEDULES
 

Annex 1   Form of Pledge Amendment                       Annex 2   Form of
Joinder Agreement                       Annex 3    Form of Intellectual Property
Security Agreement                       Schedule 1   Commercial Tort Claims    
                  Schedule 2    Filings                       Schedule 3   
Jurisdiction of Organization; Chief Executive Office                      
Schedule 4   Location of Inventory and Equipment                      
Schedule 5   Pledged Collateral                       chedule 6     Intellectual
Property        

 
 
iii

--------------------------------------------------------------------------------

 
 
THIS GUARANTY AND SECURITY AGREEMENT, dated as of June 25, 2010, by PARLUX LTD.,
a New York corporation (the “Borrower”) and each of the other entities listed on
the signature pages hereof or that becomes a party hereto pursuant to
Section 8.6 (together with the Borrower, the “Grantors”), in favor of GENERAL
ELECTRIC CAPITAL CORPORATION (“GE Capital”), as administrative agent and
collateral agent (in such capacity, together with its successors and permitted
assigns, the “Administrative Agent”) for the Lenders and each other Secured
Party (each as defined in the Credit Agreement referred to below).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement dated as of June 25, 2010 (as the same
may be modified from time to time, the “Credit Agreement”) among the Borrower,
Holdings, the Lenders from time to time party thereto and GE Capital, as
Administrative Agent, the Lenders have severally agreed to make extensions of
credit to the Borrower upon the terms and subject to the conditions set forth
therein;
 
WHEREAS, each Grantor (other than the Borrower) has agreed to guaranty the
Obligations (as defined in the Credit Agreement) of the Borrower;
 
WHEREAS, each Grantor will derive substantial direct and indirect benefits from
the making of the extensions of credit under the Credit Agreement; and
 
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrower under the Credit Agreement
that the Grantors shall have executed and delivered this Agreement to the
Administrative Agent;
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent as follows:
 
ARTICLE I
 
DEFINED TERMS
 
Section 1.1      Definitions.  (a) Capital terms used herein without definition
are used as defined in the Credit Agreement.
 
(a)    The following terms have the meanings given to them in the UCC and terms
used herein without definition that are defined in the UCC have the meanings
given to them in the UCC (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):  “account”, “account debtor”,
“as-extracted collateral”, “certificated security”, “chattel paper”, “commercial
tort claim”, “commodity contract”, “deposit account”, “electronic chattel
paper”, “equipment”, “farm products”, “fixture”, “general intangible”, “goods”,
“health-care-insurance receivable”, “instruments”, “inventory”, “investment
property”, “letter-of-credit right”, “proceeds”, “record”, “securities account”,
“security”, “supporting obligation” and “tangible chattel paper”.
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
 

--------------------------------------------------------------------------------

 
 
(b)    The following terms shall have the following meanings:
 
“Agreement” means this Guaranty and Security Agreement.
 
“Applicable IP Office” means the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency within or outside
the United States.
 
“Collateral” has the meaning specified in Section 3.1.
 
“Excluded Equity” means any voting stock in excess of 66% of the outstanding
voting stock of any Excluded Foreign Subsidiary.  For the purposes of this
definition, “voting stock” means, with respect to any issuer, the issued and
outstanding shares of each class of Stock of such issuer entitled to vote
(within the meaning of Treasury Regulations § 1.956-2(c)(2)).
 
“Excluded Property” means, collectively, (i) Excluded Equity, (ii) any permit or
license or any Contractual Obligation entered into by any Grantor (A) that
prohibits or requires the consent of any Person other than the Borrower and its
Affiliates as a condition to the creation by such Grantor of a Lien on any
right, title or interest in such permit, license or Contractual Agreement or any
Stock or Stock Equivalent related thereto or (B) to the extent that any
Requirement of Law applicable thereto prohibits the creation of a Lien thereon,
but only, with respect to the prohibition in (A) and (B), to the extent, and for
as long as, such prohibition is not terminated or rendered unenforceable or
otherwise deemed ineffective by the UCC or any other Requirement of Law, (iii)
fixed or capital assets owned by any Grantor that is subject to a purchase money
Lien or a Capital Lease if the Contractual Obligation pursuant to which such
Lien is granted (or in the document providing for such Capital Lease) prohibits
or requires the consent of any Person other than the Borrower and its Affiliates
as a condition to the creation of any other Lien on such equipment and (iv) any
“intent to use” Trademark applications for which a statement of use has not been
filed (but only until such statement is filed); provided, however, “Excluded
Property” shall not include any proceeds, products, substitutions or
replacements of Excluded Property (unless such proceeds, products, substitutions
or replacements would otherwise constitute Excluded Property).
 
“Guaranteed Obligations” has the meaning set forth in Section 2.1.
 
“Guarantor” means each Grantor other than the Borrower.
 
“Guaranty” means the guaranty of the Guaranteed Obligations made by the
Guarantors as set forth in this Agreement.
 
“Material Intellectual Property” means Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
2

--------------------------------------------------------------------------------

 
 
“Pledged Certificated Stock” means all certificated securities and any other
Stock or Stock Equivalent of any Person evidenced by a certificate, instrument
or other similar document (as defined in the UCC), in each case owned by any
Grantor, and any distribution of property made on, in respect of or in exchange
for the foregoing from time to time, exceeding $100,000 in the aggregate
including all Stock and Stock Equivalents listed on Schedule 5.  Pledged
Certificated Stock excludes any Excluded Property and any Cash Equivalents that
are not held in Controlled Securities Accounts to the extent permitted by
Section 7.11 of the Credit Agreement.
 
 
“Pledged Collateral” means, collectively, the Pledged Stock and the Pledged Debt
Instruments.
 
“Pledged Debt Instruments” means all right, title and interest of any Grantor in
instruments evidencing any Indebtedness owed to such Grantor or other
obligations, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, exceeding $100,000 in the
aggregate including all Indebtedness described on Schedule 5, issued by the
obligors named therein.  Pledged Debt Instruments excludes any Cash Equivalents
that are not held in Controlled Securities Accounts to the extent permitted by
Section 7.11 of the Credit Agreement
 
“Pledged Investment Property” means any investment property of any Grantor, and
any distribution of property made on, in respect of or in exchange for the
foregoing from time to time, exceeding $100,000 in the aggregate other than any
Pledged Stock or Pledged Debt Instruments.  Pledged Investment Property excludes
any Cash Equivalents that are not held in Controlled Securities Accounts to the
extent permitted by Section 7.11 of the Credit Agreement
 
“Pledged Stock” means all Pledged Certificated Stock and all Pledged
Uncertificated Stock.
 
“Pledged Uncertificated Stock” means any Stock or Stock Equivalent of any Person
that is not Pledged Certificated Stock, including all right, title and interest
of any Grantor as a limited or general partner in any partnership not
constituting Pledged Certificated Stock or as a member of any limited liability
company, all right, title and interest of any Grantor in, to and under any
Constituent Document of any partnership or limited liability company to which it
is a party, and any distribution of property made on, in respect of or in
exchange for the foregoing from time to time, exceeding $100,000 in the
aggregate including in each case those interests set forth on Schedule 5, to the
extent such interests are not certificated.  Pledged Certificated Stock excludes
any Excluded Property and any Cash Equivalents that are not held in Controlled
Securities Accounts to the extent permitted by Section 7.11 of the Credit
Agreement.
 
 “Software” means (a) all computer programs, including source code and object
code versions, (b) all data, databases and compilations of data, whether machine
readable or otherwise, and (c) all documentation, training materials and
configurations related to any of the foregoing.
 
“Subsidiary Guarantor” means any Guarantor that is a Subsidiary of the Borrower.
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
3

--------------------------------------------------------------------------------

 
 
“UCC” means the Uniform Commercial Code as from time to time in effect in the
State of New York; provided, however, that, in the event that, by reason of
mandatory provisions of any applicable Requirement of Law, any of the
attachment, perfection or priority of the Administrative Agent’s or any other
Secured Party’s security interest in any Collateral is governed by the Uniform
Commercial Code of a jurisdiction other than the State of New York, “UCC” shall
mean the Uniform Commercial Code as in effect in such other jurisdiction for
purposes of the provisions hereof relating to such attachment, perfection or
priority and for purposes of the definitions related to or otherwise used in
such provisions.
 
“Vehicles” means all vehicles covered by a certificate of title law of any
state.
 
Section 1.2      Certain Other Terms.  (a) The meanings given to terms defined
herein shall be equally applicable to both the singular and plural forms of such
terms.  The terms “herein”, “hereof” and similar terms refer to this Agreement
as a whole and not to any particular Article, Section or clause in this
Agreement.  References herein to an Annex, Schedule, Article, Section or clause
refer to the appropriate Annex or Schedule to, or Article, Section or clause in
this Agreement.  Where the context requires, provisions relating to any
Collateral when used in relation to a Grantor shall refer to such Grantor’s
Collateral or any relevant part thereof.
 
(a)    Section 1.5 (Interpretation) of the Credit Agreement is applicable to
this Agreement as and to the extent set forth therein.
 
ARTICLE II
 
GUARANTY
 
Section 2.1     Guaranty.  To induce the Lenders to make the Loans, each
Guarantor hereby, jointly and severally, absolutely, unconditionally and
irrevocably guarantees, as primary obligor and not merely as surety, the full
and punctual payment when due, whether at stated maturity or earlier, by reason
of acceleration, mandatory prepayment or otherwise in accordance with any Loan
Document, of all the Obligations of the Borrower whether existing on the date
hereof or hereinafter incurred or created (the “Guaranteed Obligations”).  This
Guaranty by each Guarantor hereunder constitutes a guaranty of payment and not
of collection.
 
Section 2.2    Limitation of Guaranty.  Any term or provision of this Guaranty
or any other Loan Document to the contrary notwithstanding, the maximum
aggregate amount for which any Subsidiary Guarantor shall be liable hereunder
shall not exceed the maximum amount for which such Subsidiary Guarantor can be
liable without rendering this Guaranty or any other Loan Document, as it relates
to such Subsidiary Guarantor, subject to avoidance under applicable Requirements
of Law relating to fraudulent conveyance or fraudulent transfer (including the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act and
Section 548 of title 11 of the United States Code or any applicable provisions
of comparable Requirements of Law) (collectively, “Fraudulent Transfer
Laws”). Any analysis of the provisions of this Guaranty for purposes of
Fraudulent Transfer Laws shall take into account the right of contribution
established in Section 2.3 and, for purposes of such analysis, give effect to
any discharge of intercompany debt as a result of any payment made under the
Guaranty.
 
Section 2.3     Contribution.  To the extent that any Subsidiary Guarantor shall
be required hereunder to pay any portion of any Guaranteed Obligation exceeding
the greater of (a) the amount of the economic benefit actually received by such
Subsidiary Guarantor from the Loans and other Obligations and (b) the amount
such Subsidiary Guarantor would otherwise have paid if such Subsidiary Guarantor
had paid the aggregate amount of the Guaranteed Obligations (excluding the
amount thereof repaid by the Borrower and Holdings) in the same proportion as
such Subsidiary Guarantor’s net worth on the date enforcement is sought
hereunder bears to the aggregate net worth of all the Subsidiary Guarantors on
such date, then such Guarantor shall be reimbursed by such other Subsidiary
Guarantors for the amount of such excess, pro rata, based on the respective net
worth of such other Subsidiary Guarantors on such date.
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
4

--------------------------------------------------------------------------------

 
 
Section 2.4      Authorization; Other Agreements.  The Secured Parties are
hereby authorized, without notice to or demand upon any Guarantor and without
discharging or otherwise affecting the obligations of any Guarantor hereunder
and without incurring any liability hereunder, from time to time, to do each of
the following:
 
(a)     (i) modify, amend, supplement or otherwise change, (ii) accelerate or
otherwise change the time of payment or (iii) waive or otherwise consent to
noncompliance with, any Guaranteed Obligation or any Loan Document;
 
(b)     apply to the Guaranteed Obligations any sums by whomever paid or however
realized to any Guaranteed Obligation in such order as provided in the Loan
Documents;
 
(c)     refund at any time any payment received by any Secured Party in respect
of any Guaranteed Obligation;
 
(d)    (i) Sell, exchange, enforce, waive, substitute, liquidate, terminate,
release, abandon, fail to perfect, subordinate, accept, substitute, surrender,
exchange, affect, impair or otherwise alter or release any Collateral for any
Guaranteed Obligation or any other guaranty therefor in any manner, (ii)
receive, take and hold additional Collateral to secure any Guaranteed
Obligation, (iii) add, release or substitute any one or more other Guarantors,
makers or endorsers of any Guaranteed Obligation or any part thereof and (iv)
otherwise deal in any manner with the Borrower and any other Guarantor, maker or
endorser of any Guaranteed Obligation or any part thereof; and
 
(e)    settle, release, compromise, collect or otherwise liquidate the
Guaranteed Obligations.
 
Section 2.5      Guaranty Absolute and Unconditional.  Each Guarantor hereby
waives and agrees not to assert any defense, whether arising in connection with
or in respect of any of the following or otherwise, and hereby agrees that its
obligations under this Guaranty are irrevocable, absolute and unconditional and
shall not be discharged as a result of or otherwise affected by any of the
following (which may not be pleaded and evidence of which may not be introduced
in any proceeding with respect to this Guaranty, in each case except as
otherwise agreed in writing by the Administrative Agent):
 
(a)    the invalidity or unenforceability of any obligation of the Borrower or
any other Guarantor under any Loan Document or any other agreement or instrument
relating thereto (including any amendment, consent or waiver thereto), or any
security for, or other guaranty of, any Guaranteed Obligation or any part
thereof, or the lack of perfection or continuing perfection or failure of
priority of any security for the Guaranteed Obligations or any part thereof;
 
(b)     the absence of (i) any attempt to collect any Guaranteed Obligation or
any part thereof from the Borrower or any other Guarantor or other action to
enforce the same or (ii) any action to enforce any Loan Document or any Lien
thereunder;
 
(c)    the failure by any Person to take any steps to perfect and maintain any
Lien on, or to preserve any rights with respect to, any Collateral;
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
5

--------------------------------------------------------------------------------

 
 
(d)    any workout, insolvency, bankruptcy proceeding, reorganization,
arrangement, liquidation or dissolution by or against the Borrower, any other
Guarantor or any of the Borrower’s other Subsidiaries or any procedure,
agreement, order, stipulation, election, action or omission thereunder,
including any discharge or disallowance of, or bar or stay against collecting,
any Guaranteed Obligation (or any interest thereon) in or as a result of any
such proceeding;
 
(e)    any foreclosure, whether or not through judicial sale, and any other Sale
of any Collateral or any election following the occurrence of an Event of
Default by any Secured Party to proceed separately against any Collateral in
accordance with such Secured Party’s rights under any applicable Requirement of
Law; or
 
(f)     any other defense, setoff, counterclaim or any other circumstance that
might otherwise constitute a legal or equitable discharge of the Borrower, any
other Guarantor or any of the Borrower’s other Subsidiaries, in each case other
than the payment in full of the Guaranteed Obligations.
 
Section 2.6      Waivers.  Each Guarantor hereby unconditionally and irrevocably
waives and agrees not to assert any claim, defense, setoff or counterclaim based
on diligence, promptness, presentment, requirements for any demand or notice
hereunder including any of the following:  (a) any demand for payment or
performance and protest and notice of protest, (b) any notice of acceptance, (c)
any presentment, demand, protest or further notice or other requirements of any
kind with respect to any Guaranteed Obligation (including any accrued but unpaid
interest thereon) becoming immediately due and payable and (d) any other notice
in respect of any Guaranteed Obligation or any part thereof, and any defense
arising by reason of any disability or other defense of the Borrower or any
other Guarantor.  Each Guarantor further unconditionally and irrevocably agrees
not to (x) enforce or otherwise exercise any right of subrogation or any right
of reimbursement or contribution or similar right against the Borrower or any
other Guarantor by reason of any Loan Document or any payment made thereunder or
(y) assert any claim, defense, setoff or counterclaim it may have against any
other Loan Party or set off any of its obligations to such other Loan Party
against obligations of such Loan Party to such Guarantor.  No obligation of any
Guarantor hereunder shall be discharged other than by complete performance.
 
Section 2.7      Reliance.  Each Guarantor hereby assumes responsibility for
keeping itself informed of the financial condition of the Borrower, each other
Guarantor and any other guarantor, maker or endorser of any Guaranteed
Obligation or any part thereof, and of all other circumstances bearing upon the
risk of nonpayment of any Guaranteed Obligation or any part thereof that
diligent inquiry would reveal, and each Guarantor hereby agrees that no Secured
Party shall have any duty to advise any Guarantor of information known to it
regarding such condition or any such circumstances.  In the event any Secured
Party, in its sole discretion, undertakes at any time or from time to time to
provide any such information to any Guarantor, such Secured Party shall be under
no obligation to (a) undertake any investigation not a part of its regular
business routine, (b) disclose any information that such Secured Party, pursuant
to accepted or reasonable commercial finance or banking practices, wishes to
maintain confidential or (c) make any future disclosures of such information or
any other information to any Guarantor.
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE III
 
GRANT OF SECURITY INTEREST
 
Section 3.1      Collateral.  For the purposes of this Agreement, all of the
following property now owned or at any time hereafter acquired by a Grantor or
in which a Grantor now has or at any time in the future may acquire any right,
title or interests is collectively referred to as the “Collateral”:
 
(a)    all accounts, chattel paper, deposit accounts, documents (as defined in
the UCC), equipment, general intangibles, instruments, inventory, investment
property and any supporting obligations related thereto;
 
(b)    the commercial tort claims described on Schedule 1 and on any supplement
thereto received by the Administrative Agent pursuant to Section 5.9;
 
(c)    all books and records pertaining to the other property described in this
Section 3.1;
 
(d)    all property of such Grantor held by any Secured Party, including all
property of every description, in the custody of or in transit to such Secured
Party for any purpose, including safekeeping, collection or pledge, for the
account of such Grantor or as to which such Grantor may have any right or power,
including but not limited to cash;
 
(e)    all other goods (including but not limited to fixtures) and personal
property of such Grantor, whether tangible or intangible and wherever located;
and
 
(f)     to the extent not otherwise included, all proceeds of the foregoing;
 
provided, however, that “Collateral” shall not include any Excluded Property;
and provided, further, that if and when any property shall cease to be Excluded
Property, such property shall be deemed at all times from and after the date
hereof to constitute Collateral.
 
Section 3.2      Grant of Security Interest in Collateral.  Each Grantor, as
collateral security for the prompt and complete payment and performance when due
(whether at stated maturity, by acceleration or otherwise) of the Obligations of
such Grantor (the “Secured Obligations”), hereby mortgages, pledges and
hypothecates to the Administrative Agent for the benefit of the Secured Parties,
and grants to the Administrative Agent for the benefit of the Secured Parties a
Lien on and security interest in, all of its right, title and interest in, to
and under the Collateral of such Grantor.
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
7

--------------------------------------------------------------------------------

 
 
ARTICLE IV
 
REPRESENTATIONS AND WARRANTIES
 
To induce the Lenders and the Administrative Agent to enter into the Loan
Documents, each Grantor hereby represents and warrants each of the following to
the Administrative Agent, the Lenders, and the other Secured Parties:
 
Section 4.1      Title; No Other Liens.  Except for the Lien granted to the
Administrative Agent pursuant to this Agreement and other Customary Permitted
Liens (except for those Customary Permitted Liens not permitted to exist on any
Collateral) under any Loan Document (including Section 4.2), such Grantor owns
each item of the Collateral free and clear of any and all Liens or claims of
others.  Such Grantor (a) is the record and beneficial owner of the Collateral
pledged by it hereunder constituting instruments or certificates and (b) has
rights in or the power to transfer each other item of Collateral in which a Lien
is granted by it hereunder, free and clear of any other Lien.
 
Section 4.2      Perfection and Priority.  The security interest granted
pursuant to this Agreement constitutes a valid and continuing perfected security
interest in favor of the Administrative Agent in all Collateral subject, for the
following Collateral, to the occurrence of the following:  (i) in the case of
all Collateral in which a security interest may be perfected by filing a
financing statement under the UCC, the completion of the filings and other
actions specified on Schedule 2 (which, in the case of all filings and other
documents referred to on such schedule, have been delivered to the
Administrative Agent in completed and duly authorized form), (ii) except to
extent otherwise provided in Section 7.11 of the Credit Agreement, with respect
to any deposit account, the execution of Control Agreements, (iii) in the case
of all Copyrights, Trademarks and Patents for which UCC filings are
insufficient, all appropriate filings having been made with the United States
Copyright Office or the United States Patent and Trademark Office, as
applicable, (iv) in the case of letter-of-credit rights that are not supporting
obligations of Collateral, the execution of a Contractual Obligation granting
control to the Administrative Agent over such letter-of-credit rights, (v) in
the case of electronic chattel paper, the completion of all steps necessary to
grant control to the Administrative Agent over such electronic chattel paper and
(vi) in the case of Vehicles, the actions required under Section 5.1(e).  Such
security interest shall be prior to all other Liens on the Collateral except for
Customary Permitted Liens having priority over the Administrative Agent’s Lien
by operation of law or unless otherwise permitted by any Loan Document upon (i)
in the case of all Pledged Certificated Stock, Pledged Debt Instruments and
Pledged Investment Property, the delivery thereof to the Administrative Agent of
such Pledged Certificated Stock, Pledged Debt Instruments and Pledged Investment
Property consisting of instruments and certificates, in each case properly
endorsed for transfer to the Administrative Agent or in blank, (ii) in the case
of all Pledged Investment Property not in certificated form, the execution of
Control Agreements with respect to such investment property and (iii) in the
case of all other instruments and tangible chattel paper that are not Pledged
Certificated Stock, Pledged Debt Instruments or Pledged Investment Property, the
delivery thereof to the Administrative Agent of such instruments and tangible
chattel paper.  Except as set forth in this Section 4.2, all actions by each
Grantor necessary or desirable to protect and perfect the Lien granted hereunder
on the Collateral have been duly taken.
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
8

--------------------------------------------------------------------------------

 
 
Section 4.3      Jurisdiction of Organization; Chief Executive Office.  Such
Grantor’s jurisdiction of organization, legal name and organizational
identification number, if any, and the location of such Grantor’s chief
executive office or sole place of business, in each case as of the date hereof,
is specified on Schedule 3 and such Schedule 3 also lists all jurisdictions of
incorporation, legal names and locations of such Grantor’s chief executive
office or sole place of business for the five years preceding the date hereof.
 
Section 4.4      Locations of Inventory, Equipment and Books and Records.  On
the date hereof, such Grantor’s inventory and equipment (other than inventory or
equipment in transit) and books and records concerning the Collateral are kept
at the locations listed on Schedule 4 and such Schedule 4 also lists the
locations of such inventory, equipment and books and records for the five years
preceding the date hereof.
 
Section 4.5      Pledged Collateral.  (a) The Pledged Stock pledged by such
Grantor hereunder (a) is listed on Schedule 5 and constitutes that percentage of
the issued and outstanding equity of all classes of each issuer thereof as set
forth on Schedule 5, (b) has been duly authorized, validly issued and is fully
paid and non-assessable (other than Pledged Stock in limited liability companies
and partnerships) and (c) constitutes the legal, valid and binding obligation of
the obligor with respect thereto, enforceable in accordance with its terms.
 
(a)    As of the date of this Agreement, all Pledged Collateral (other than
Pledged Uncertificated Stock) and all Pledged Investment Property consisting of
instruments and certificates has been delivered to the Administrative Agent in
accordance with Section 5.3(a).
 
(b)    Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall be entitled to exercise all of the rights of the
Grantor granting the security interest in any Pledged Stock, and a transferee or
assignee of such Pledged Stock shall become a holder of such Pledged Stock to
the same extent as such Grantor and be entitled to participate in the management
of the issuer of such Pledged Stock and, upon the transfer of the entire
interest of such Grantor, such Grantor shall, by operation of law, cease to be a
holder of such Pledged Stock.
 
Section 4.6      Instruments and Tangible Chattel Paper Formerly Accounts.  No
amount payable to such Grantor under or in connection with any account is
evidenced by any instrument or tangible chattel paper that has not been
delivered to the Administrative Agent, properly endorsed for transfer, to the
extent delivery is required by Section 5.6(a).
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
9

--------------------------------------------------------------------------------

 
 
Section 4.7      Intellectual Property.  (a) Schedule 6 sets forth a true and
complete list of the following Intellectual Property such Grantor owns, licenses
or otherwise has the right to use:  (i) Intellectual Property that is registered
or subject to applications for registration, (ii) Internet Domain Names and
(iii) Material Intellectual Property and material Software, separately
identifying that owned and licensed to such Grantor and including for each of
the foregoing items (1) the owner, (2) the title, (3) the jurisdiction in which
such item has been registered or otherwise arises or in which an application for
registration has been filed, (4) as applicable, the registration or application
number and registration or application date and (5) any IP Licenses or other
rights (including franchises) granted by the Grantor with respect thereto.
 
(a)    On the date of this Agreement, all Material Intellectual Property owned
by such Grantor is valid, in full force and effect, subsisting, unexpired and
enforceable, and no Material Intellectual Property has been abandoned.  The
consummation of the transactions contemplated by any Loan Document will not
cause a breach or default of any material IP License.  Such Grantor has no
knowledge of any holding, decision, judgment or order rendered by any
Governmental Authority that would limit or impair the ownership, use, validity
or enforceability of, or any rights of such Grantor in, any Material
Intellectual Property.  There are no pending (or, to the knowledge of such
Grantor, threatened) actions, investigations, suits, proceedings, audits,
claims, demands, orders or disputes challenging the ownership, use, validity,
enforceability of, or such Grantor’s rights in, any Material Intellectual
Property of such Grantor.  To such Grantor’s knowledge, no Person has been or is
infringing, misappropriating, diluting, violating or otherwise impairing any
Intellectual Property of such Grantor.  Such Grantor, and to such Grantor's
knowledge each other party thereto, is not in material breach or default of any
material IP License.
 
Section 4.8      Commercial Tort Claims.  The only commercial tort claims of any
Grantor existing on the date hereof (regardless of whether the amount, defendant
or other material facts can be determined and regardless of whether such
commercial tort claim has been asserted, threatened or has otherwise been made
known to the obligee thereof or whether litigation has been commenced for such
claims) are those listed on Schedule 1, which sets forth such information
separately for each Grantor.
 
Section 4.9      Specific Collateral.  None of the Collateral is or is proceeds
or products of farm products, as-extracted collateral, health-care-insurance
receivables or timber to be cut.
 
Section 4.10    Enforcement.  No Permit, notice to or filing with any
Governmental Authority or any other Person or any consent from any Person is
required for the exercise by the Administrative Agent of its rights (including
voting rights) provided for in this Agreement or the enforcement of remedies in
respect of the Collateral pursuant to this Agreement, including the transfer of
any Collateral, except as may be required in connection with the disposition of
any portion of the Pledged Collateral by laws affecting the offering and sale of
securities generally or any approvals that may be required to be obtained from
any bailees or landlords to collect the Collateral, or the perfection of any
Liens with respect to the Collateral pursuant to Section 4.2(i).
 
Section 4.11    Representations and Warranties of the Credit Agreement.  The
representations and warranties as to such Grantor and its Subsidiaries made by
the Borrower in Article IV (Representations and Warranties) of the Credit
Agreement are true and correct on each date as required by Section 3.2(b) of the
Credit Agreement.
 
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
COVENANTS
 
Each Grantor agrees with the Administrative Agent to the following, as long as
any Obligation or Commitment remains outstanding and, in each case, unless the
Required Lenders otherwise consent in writing:
 
Section 5.1      Maintenance of Perfected Security Interest; Further
Documentation and Consents.  (a) Generally.  Such Grantor shall (i) not use or
permit any Collateral to be used unlawfully or in violation of any provision of
any Loan Document, any Related Document, any Requirement of Law or any policy of
insurance covering the Collateral and (ii) not enter into any Contractual
Obligation or undertaking restricting the right or ability of such Grantor or
the Administrative Agent to Sell any Collateral if such restriction would have a
Material Adverse Effect.
 
(a)    Such Grantor shall maintain the security interest created by this
Agreement as a perfected security interest having at least the priority
described in Section 4.2 and shall defend such security interest and such
priority against the claims and demands of all Persons.
 
(b)    Pursuant to Section 6.1(e) of the Credit Agreement, such Grantor shall
furnish to the Administrative Agent from time to time statements and schedules
further identifying and describing the Collateral and such other documents in
connection with the Collateral as the Administrative Agent may reasonably
request, all in reasonable detail and in form and substance satisfactory to the
Administrative Agent.
 
(c)    At any time and from time to time, upon the written request of the
Administrative Agent, such Grantor shall, for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted, (i) promptly and duly execute and deliver, and have recorded,
such further documents, including an authorization to file (or, as applicable,
the filing) of any financing statement or amendment under the UCC (or other
filings under similar Requirements of Law) in effect in any jurisdiction with
respect to the security interest created hereby and (ii) take such further
action as the Administrative Agent may reasonably request, including (A) using
its best efforts to secure all approvals necessary or appropriate for the
assignment to or for the benefit of the Administrative Agent of any Contractual
Obligation, including any IP License, held by such Grantor and to enforce the
security interests granted hereunder and (B) executing and delivering any
Control Agreements with respect to deposit accounts and securities accounts
pursuant to Section 7.11 of the Credit Agreement.
 
(d)    If requested by the Administrative Agent, the Grantor shall arrange for
the Administrative Agent’s first priority security interest to be noted on the
certificate of title of each Vehicle and shall file any other necessary
documentation in each jurisdiction that the Administrative Agent shall deem
advisable to perfect its security interests in any Vehicle.
 
(e)    To ensure that any of the Excluded Property set forth in clause (ii) of
the definition of “Excluded Property” becomes part of the Collateral, such
Grantor shall use its best efforts to obtain any required consents from any
Person other than the Borrower and its Affiliates with respect to any permit or
license or any Contractual Obligation with such Person entered into by such
Grantor that requires such consent as a condition to the creation by such
Grantor of a Lien on any right, title or interest in such permit, license or
Contractual Obligation or any Stock or Stock Equivalent related thereto.
 
Section 5.2     Changes in Locations, Name, Etc.  Except upon 30 days’ prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of (a) all documents reasonably requested by the Administrative Agent to
maintain the validity, perfection and priority of the security interests
provided for herein and (b) if applicable, a written supplement to Schedule 4
showing any additional locations at which inventory or equipment shall be kept,
such Grantor shall not do any of the following:
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
11

--------------------------------------------------------------------------------

 
 
(i)      permit any inventory or equipment to be kept at a location other than
those listed on Schedule 4, except for inventory or equipment in transit;
 
(ii)    change its jurisdiction of organization or its location, in each case
from that referred to in Section 4.3; or
 
(iii)    change its legal name or organizational identification number, if any,
or corporation, limited liability company, partnership or other organizational
structure to such an extent that any financing statement filed in connection
with this Agreement would become misleading.
 
Section 5.3      Pledged Collateral.  (a) Delivery of Pledged Collateral.  Such
Grantor shall (i) deliver to the Administrative Agent, in suitable form for
transfer and in form and substance satisfactory to the Administrative Agent, (A)
all Pledged Certificated Stock, (B) all Pledged Debt Instruments and (C) all
certificates and instruments evidencing Pledged Investment Property and (ii)
maintain all other Pledged Investment Property in a Controlled Securities
Account.
 
(a)    Event of Default.  During the continuance of an Event of Default, the
Administrative Agent shall have the right, at any time in its discretion and
without notice to the Grantor, to (i) transfer to or to register in its name or
in the name of its nominees any Pledged Collateral or any Pledged Investment
Property and (ii) exchange any certificate or instrument representing or
evidencing any Pledged Collateral or any Pledged Investment Property for
certificates or instruments of smaller or larger denominations.
 
(b)    Cash Distributions with respect to Pledged Collateral.  Except as
provided in Article VI, such Grantor shall be entitled to receive all cash
distributions paid in respect of the Pledged Collateral.
 
(c)    Voting Rights.  Except as provided in Article VI, such Grantor shall be
entitled to exercise all voting, consent and corporate, partnership, limited
liability company and similar rights with respect to the Pledged Collateral;
provided, however, that no vote shall be cast, consent given or right exercised
or other action taken by such Grantor that would impair the Collateral or be
inconsistent with or result in any violation of any provision of any Loan
Document.
 
Section 5.4      Accounts.  (a) Such Grantor shall not, other than in the
ordinary course of business, (i) grant any extension of the time of payment of
any account, (ii) compromise or settle any account for less than the full amount
thereof, (iii) release, wholly or partially, any Person liable for the payment
of any account, (iv) allow any credit or discount on any account or (v) amend,
supplement or modify any account in any manner that could adversely affect the
value thereof.
 
(a)    The Administrative Agent shall have the right to make test verifications
of the Accounts in any manner and through any medium that it reasonably
considers advisable, and such Grantor shall furnish all such assistance and
information as the Administrative Agent may reasonably require in connection
therewith.  At any time and from time to time, upon the Administrative Agent’s
request, such Grantor shall cause independent public accountants or others
satisfactory to the Administrative Agent to furnish to the Administrative Agent
reports showing reconciliations, aging and test verifications of, and trial
balances for, the accounts; provided, however, that unless a Default shall be
continuing, the Administrative Agent shall request no more than two such reports
during any calendar year.
 
Section 5.5      Commodity Contracts.  Such Grantor shall not have any commodity
contract other than with a Person approved by the Administrative Agent and
subject to a Control Agreement.
 
Section 5.6      Delivery of Instruments and Tangible Chattel Paper and Control
of Investment Property, Letter-of-Credit Rights and Electronic Chattel
Paper.  (a) If any amount in excess of $100,000 payable under or in connection
with any Collateral owned by such Grantor shall be or become evidenced by an
instrument or tangible chattel paper other than such instrument delivered in
accordance with Section 5.3(a) and in the possession of the Administrative
Agent, such Grantor shall mark all such instruments and tangible chattel paper
with the following legend:  “This writing and the obligations evidenced or
secured hereby are subject to the security interest of General Electric Capital
Corporation, as Administrative Agent” and, at the request of the Administrative
Agent, shall immediately deliver such instrument or tangible chattel paper to
the Administrative Agent, duly indorsed in a manner satisfactory to the
Administrative Agent.
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
12

--------------------------------------------------------------------------------

 
 
(a)    Such Grantor shall not grant “control” (within the meaning of such term
under Article 9-106 of the UCC) over any investment property to any Person other
than the Administrative Agent.
 
(b)    If such Grantor is or becomes the beneficiary of a letter of credit that
is (i) not a supporting obligation of any Collateral and (ii) in excess of
$100,000, such Grantor shall promptly, and in any event within 2 Business Days
after becoming a beneficiary, notify the Administrative Agent thereof and enter
into a Contractual Obligation with the Administrative Agent, the issuer of such
letter of credit or any nominated person with respect to the letter-of-credit
rights under such letter of credit.  Such Contractual Obligation shall assign
such letter-of-credit rights to the Administrative Agent and such assignment
shall be sufficient to grant control for the purposes of Section 9-107 of the
UCC (or any similar section under any equivalent UCC).  Such Contractual
Obligation shall also direct all payments thereunder to a Cash Collateral
Account.  The provisions of the Contractual Obligation shall be in form and
substance reasonably satisfactory to the Administrative Agent.
 
(c)    If any amount in excess of $100,000 payable under or in connection with
any Collateral owned by such Grantor shall be or become evidenced by electronic
chattel paper, such Grantor shall take all steps necessary to grant the
Administrative Agent control of all such electronic chattel paper for the
purposes of Section 9-105 of the UCC (or any similar section under any
equivalent UCC) and all "transferable records" as defined in each of the Uniform
Electronic Transactions Act and the Electronic Signatures in Global and National
Commerce Act.
 
Section 5.7      Intellectual Property.  (a) Within 60 days after any change to
Schedule 6 for such Grantor, such Grantor shall provide the Administrative Agent
notification thereof and the short-form intellectual property security
agreements as described in this Section 5.7 and other documents that the
Administrative Agent reasonably requests with respect thereto.
 
(a)    Such Grantor shall (and shall cause all its licensees to) (i) with
respect to each Trademark included in the Material Intellectual Property, (1)
continue to use such Trademark in order to maintain such Trademark in full force
and effect with respect to each class of goods for which such Trademark is
currently used, free from any claim of abandonment for non-use, (2) maintain at
least the same standards of quality of products and services offered under such
Trademark as are currently maintained, (3) use such Trademark with the
appropriate notice of registration and all other notices and legends required by
applicable Requirements of Law, (4) not adopt or use any other Trademark that is
confusingly similar or a colorable imitation of such Trademark unless the
Administrative Agent shall obtain a perfected security interest in such other
Trademark pursuant to this Agreement and (ii) not do any act or omit to do any
act whereby (w) such Trademark, included in the Material Intellectual Property,
(or any goodwill associated therewith) may become destroyed, invalidated,
impaired or harmed in any way, (x) any Patent included in the Material
Intellectual Property may become forfeited, misused, unenforceable, abandoned or
dedicated to the public, (y) any portion of the Copyrights included in the
Material Intellectual Property may become invalidated, otherwise impaired or
fall into the public domain or (z) any Trade Secret that is Material
Intellectual Property may become publicly available or otherwise unprotectable.
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
13

--------------------------------------------------------------------------------

 
 
(b)    Such Grantor shall notify the Administrative Agent immediately if it
knows, or has reason to know, that any application or registration relating to
any Material Intellectual Property may become forfeited, misused, unenforceable,
abandoned or dedicated to the public, or of any adverse determination or
development regarding the validity or enforceability or such Grantor’s ownership
of, interest in, right to use, register, own or maintain any Material
Intellectual Property (including the institution of, or any such determination
or development in, any proceeding relating to the foregoing in any Applicable IP
Office).  Such Grantor shall take all actions that are necessary or reasonably
requested by the Administrative Agent to maintain and pursue each application
(and to obtain the relevant registration or recordation) and to maintain each
registration and recordation included in the Material Intellectual Property.
 
(c)    Such Grantor shall not knowingly do any act or omit to do any act to
infringe, misappropriate, dilute, violate or otherwise impair the Intellectual
Property of any other Person.  In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including promptly bringing suit and recovering all damages therefor.
 
(d)    Such Grantor shall execute and deliver to the Administrative Agent in
form and substance reasonably acceptable to the Administrative Agent and
suitable for filing in the Applicable IP Office or for filing a UCC security
interest, the short-form intellectual property security agreements in the form
attached hereto as Annex 3 for all Copyrights, Trademarks, Patents, Internet
Domain Names and IP Licenses of such Grantor.
 
Section 5.8      Notices.  Such Grantor shall promptly notify the Administrative
Agent in writing of its acquisition of any interest hereafter in property that
is of a type where a security interest or lien must be or may be registered,
recorded or filed under, or notice thereof given under, any federal statute or
regulation.
 
Section 5.9      Notice of Commercial Tort Claims.  Such Grantor agrees that, if
it shall acquire any interest in any commercial tort claim (whether from another
Person or because such commercial tort claim shall have come into existence),
(i) such Grantor shall, immediately upon such acquisition, deliver to the
Administrative Agent, in each case in form and substance satisfactory to the
Administrative Agent, a notice of the existence and nature of such commercial
tort claim and a supplement to Schedule 1 containing a specific description of
such commercial tort claim, (ii) Section 3.1 shall apply to such commercial tort
claim and (iii) such Grantor shall execute and deliver to the Administrative
Agent, in each case in form and substance satisfactory to the Administrative
Agent, any document, and take all other action, deemed by the Administrative
Agent to be reasonably necessary or appropriate for the Administrative Agent to
obtain, on behalf of the Lenders, a perfected security interest having at least
the priority set forth in Section 4.2 in all such commercial tort claims.  Any
supplement to Schedule 1 delivered pursuant to this Section 5.9 shall, after the
receipt thereof by the Administrative Agent, become part of Schedule 1 for all
purposes hereunder other than in respect of representations and warranties made
prior to the date of such receipt.
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
14

--------------------------------------------------------------------------------

 
 
Section 5.10    Compliance with Credit Agreement.  Such Grantor agrees to comply
with all covenants and other provisions applicable to it under the Credit
Agreement, including Sections 2.17 (Taxes), 11.3 (Costs and Expenses) and 11.4
(Indemnities) of the Credit Agreement and agrees to the same submission to
jurisdiction as that agreed to by the Borrower in the Credit Agreement.
 
ARTICLE VI
 
REMEDIAL PROVISIONS
 
Section 6.1     Code and Other Remedies.  (a) UCC Remedies.  During the
continuance of an Event of Default, the Administrative Agent may exercise, in
addition to all other rights and remedies granted to it in this Agreement and in
any other instrument or agreement securing, evidencing or relating to any
Secured Obligation, all rights and remedies of a secured party under the UCC or
any other applicable law.
 
(a)    Disposition of Collateral.  Without limiting the generality of the
foregoing, the Administrative Agent may, without demand of performance or other
demand, presentment, protest, advertisement or notice of any kind (except any
notice required by law referred to below) to or upon any Grantor or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), during the continuance of any Event of Default (personally or
through its agents or attorneys), (i) enter upon the premises where any
Collateral is located, without any obligation to pay rent, through self-help,
without judicial process, without first obtaining a final judgment or giving any
Grantor or any other Person notice or opportunity for a hearing on the
Administrative Agent's claim or action, (ii) collect, receive, appropriate and
realize upon any Collateral and (iii) Sell, grant option or options to purchase
and deliver any Collateral (enter into Contractual Obligations to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of any Secured Party or elsewhere upon such
terms and conditions as it may deem advisable and at such prices as it may deem
best, for cash or on credit or for future delivery without assumption of any
credit risk.  The Administrative Agent shall have the right, upon any such
public sale or sales and, to the extent permitted by the UCC and other
applicable Requirements of Law, upon any such private sale, to purchase the
whole or any part of the Collateral so sold, free of any right or equity of
redemption of any Grantor, which right or equity is hereby waived and released.
 
(b)    Management of the Collateral.  Each Grantor further agrees, that, during
the continuance of any Event of Default, (i) at the Administrative Agent’s
request, it shall assemble the Collateral and make it available to the
Administrative Agent at places that the Administrative Agent shall reasonably
select, whether at such Grantor’s premises or elsewhere, (ii) without limiting
the foregoing, the Administrative Agent also has the right to require that each
Grantor store and keep any Collateral pending further action by the
Administrative Agent and, while any such Collateral is so stored or kept,
provide such guards and maintenance services as shall be necessary to protect
the same and to preserve and maintain such Collateral in good condition,
(iii) until the Administrative Agent is able to Sell any Collateral, the
Administrative Agent shall have the right to hold or use such Collateral to the
extent that it deems appropriate for the purpose of preserving the Collateral or
its value or for any other purpose deemed appropriate by the Administrative
Agent and (iv) the Administrative Agent may, if it so elects, seek the
appointment of a receiver or keeper to take possession of any Collateral and to
enforce any of the Administrative Agent's remedies (for the benefit of the
Secured Parties), with respect to such appointment without prior notice or
hearing as to such appointment.  The Administrative Agent shall not have any
obligation to any Grantor to maintain or preserve the rights of any Grantor as
against third parties with respect to any Collateral while such Collateral is in
the possession of the Administrative Agent.
 
(c)    Application of Proceeds.  The Administrative Agent shall apply the cash
proceeds of any action taken by it pursuant to this Section 6.1, after deducting
all reasonable costs and expenses of every kind incurred in connection therewith
or incidental to the care or safekeeping of any Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent and any
other Secured Party hereunder, including reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Secured Obligations, as
set forth in the Credit Agreement, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
Requirement of Law, need the Administrative Agent account for the surplus, if
any, to any Grantor.
 
GUARANTY AND SECURITY AGREEMENT
PARLUX LTD.
 
15

--------------------------------------------------------------------------------

 
 
(d)    Direct Obligation.  Neither the Administrative Agent nor any other
Secured Party shall be required to make any demand upon, or pursue or exhaust
any right or remedy against, any Grantor, any other Loan Party or any other
Person with respect to the payment of the Obligations or to pursue or exhaust
any right or remedy with respect to any Collateral therefor or any direct or
indirect guaranty thereof.  All of the rights and remedies of the Administrative
Agent and any other Secured Party under any Loan Document shall be cumulative,
may be exercised individually or concurrently and not exclusive of any other
rights or remedies provided by any Requirement of Law.  To the extent it may
lawfully do so, each Grantor absolutely and irrevocably waives and relinquishes
the benefit and advantage of, and covenants not to assert against the
Administrative Agent or any Lender, any valuation, stay, appraisement,
extension, redemption or similar laws and any and all rights or defenses it may
have as a surety, now or hereafter existing, arising out of the exercise by them
of any rights hereunder.  If any notice of a proposed sale or other disposition
of any Collateral shall be required by law, such notice shall be deemed
reasonable and proper if given at least 10 days before such sale or other
disposition.
 
(e)    Commercially Reasonable.  To the extent that applicable Requirements of
Law impose duties on the Administrative Agent to exercise remedies in a
commercially reasonable manner, each Grantor acknowledges and agrees that it is
not commercially unreasonable for the Administrative Agent to do any of the
following:
 
(i)     fail to incur significant costs, expenses or other Liabilities
reasonably deemed as such by the Administrative Agent to prepare any Collateral
for disposition or otherwise to complete raw material or work in process
(including Semi-Finished Inventory) into finished goods or other finished
products for disposition;
 
(ii)    fail to obtain Permits, or other consents, for access to any Collateral
to Sell or for the collection or Sale of any Collateral, or, if not required by
other Requirements of Law, fail to obtain Permits or other consents for the
collection or disposition of any Collateral;
 
(iii)   fail to exercise remedies against account debtors or other Persons
obligated on any Collateral or to remove Liens on any Collateral or to remove
any adverse claims against any Collateral;
 
(iv)   advertise dispositions of any Collateral through publications or media of
general circulation, whether or not such Collateral is of a specialized nature
or to contact other Persons, whether or not in the same business as any Grantor,
for expressions of interest in acquiring any such Collateral;
 
(v)           exercise collection remedies against account debtors and other
Persons obligated on any Collateral, directly or through the use of collection
agencies or other collection specialists, hire one or more professional
auctioneers to assist in the disposition of any Collateral, whether or not such
Collateral is of a specialized nature or, to the extent deemed appropriate by
the Administrative Agent, obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any Collateral, or utilize Internet sites
that provide for the auction of assets of the types included in the Collateral
or that have the reasonable capacity of doing so, or that match buyers and
sellers of assets to dispose of any Collateral;
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
16

--------------------------------------------------------------------------------

 
 
(vi)   dispose of assets in wholesale rather than retail markets;
 
(vii)  disclaim disposition warranties, such as title, possession or quiet
enjoyment; or
 
(viii) purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of any Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of any Collateral.
 
Each Grantor acknowledges that the purpose of this Section 6.1 is to provide a
non-exhaustive list of actions or omissions that are commercially reasonable
when exercising remedies against any Collateral and that other actions or
omissions by the Secured Parties shall not be deemed commercially unreasonable
solely on account of not being indicated in this Section 6.1.  Without
limitation upon the foregoing, nothing contained in this Section 6.1 shall be
construed to grant any rights to any Grantor or to impose any duties on the
Administrative Agent that would not have been granted or imposed by this
Agreement or by applicable Requirements of Law in the absence of this
Section 6.1.
 
 
(f)     IP Licenses.  For the purpose of enabling the Administrative Agent to
exercise rights and remedies under this Section 6.1 (including in order to take
possession of, collect, receive, assemble, process, appropriate, remove, realize
upon, Sell or grant options to purchase any Collateral) at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby grants to the Administrative Agent, for the
benefit of the Secured Parties, (i) an irrevocable, nonexclusive, worldwide
license (exercisable without payment of royalty or other compensation to such
Grantor), including in such license the right to sublicense, use and practice
any Intellectual Property now owned or hereafter acquired by such Grantor and
access to all media in which any of the licensed items may be recorded or stored
and to all Software and programs used for the compilation or printout thereof
and (ii) an irrevocable license (without payment of rent or other compensation
to such Grantor) to use, operate and occupy all Real Property owned, operated,
leased, subleased or otherwise occupied by such Grantor.
 
Section 6.2      Accounts and Payments in Respect of General Intangibles.  (a)
In addition to, and not in substitution for, any similar requirement in the
Credit Agreement, if required by the Administrative Agent at any time during the
continuance of an Event of Default, any payment of accounts or payment in
respect of general intangibles, when collected by any Grantor, shall be promptly
(and, in any event, within 2 Business Days) deposited by such Grantor in the
exact form received, duly indorsed by such Grantor to the Administrative Agent,
in a Cash Collateral Account, subject to withdrawal by the Administrative Agent
as provided in Section 6.4.  Until so turned over, such payment shall be held by
such Grantor in trust for the Administrative Agent, segregated from other funds
of such Grantor.  Each such deposit of proceeds of accounts and payments in
respect of general intangibles shall be accompanied by a report identifying in
reasonable detail the nature and source of the payments included in the deposit.
 
(a)     At any time during the continuance of an Event of Default:
 
(i)     each Grantor shall, upon the Administrative Agent’s request, deliver to
the Administrative Agent all original and other documents evidencing, and
relating to, the Contractual Obligations and transactions that gave rise to any
account or any payment in respect of general intangibles, including all original
orders, invoices and shipping receipts and notify account debtors that the
accounts or general intangibles have been collaterally assigned to the
Administrative Agent and that payments in respect thereof shall be made directly
to the Administrative Agent;
 
GUARANTY AND SECURITY AGREEMENT
PARLUX LTD.
 
17

--------------------------------------------------------------------------------

 
 
(ii)    the Administrative Agent may, without notice, at any time during the
continuance of an Event of Default, limit or terminate the authority of a
Grantor to collect its accounts or amounts due under general intangibles or any
thereof and, in its own name or in the name of others, communicate with account
debtors to verify with them to the Administrative Agent’s satisfaction the
existence, amount and terms of any account or amounts due under any general
intangible.  In addition, the Administrative Agent may at any time enforce such
Grantor’s rights against such account debtors and obligors of general
intangibles; and
 
(iii)   each Grantor shall take all actions, deliver all documents and provide
all information necessary or reasonably requested by the Administrative Agent to
ensure any Internet Domain Name is registered.
 
(b)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each account and each payment in respect of general
intangibles to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise thereto.  No Secured Party shall have any obligation or
liability under any agreement giving rise to an account or a payment in respect
of a general intangible by reason of or arising out of any Loan Document or the
receipt by any Secured Party of any payment relating thereto, nor shall any
Secured Party be obligated in any manner to perform any obligation of any
Grantor under or pursuant to any agreement giving rise to an account or a
payment in respect of a general intangible, to make any payment, to make any
inquiry as to the nature or the sufficiency of any payment received by it or as
to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.
 
Section 6.3      Pledged Collateral.  (a) Voting Rights.  During the continuance
of an Event of Default, upon notice by the Administrative Agent to the relevant
Grantor or Grantors, the Administrative Agent or its nominee may exercise (A)
any voting, consent, corporate and other right pertaining to the Pledged
Collateral at any meeting of shareholders, partners or members, as the case may
be, of the relevant issuer or issuers of Pledged Collateral or otherwise and (B)
any right of conversion, exchange and subscription and any other right,
privilege or option pertaining to the Pledged Collateral as if it were the
absolute owner thereof (including the right to exchange at its discretion any
Pledged Collateral upon the merger, amalgamation, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or equivalent
structure of any issuer of Pledged Stock, the right to deposit and deliver any
Pledged Collateral with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Administrative
Agent may determine), all without liability except to account for property
actually received by it; provided, however, that the Administrative Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing.
 
(a)    Proxies.  In order to permit the Administrative Agent to exercise the
voting and other consensual rights that it may be entitled to exercise pursuant
hereto and to receive all dividends and other distributions that it may be
entitled to receive hereunder, (i) each Grantor shall promptly execute and
deliver (or cause to be executed and delivered) to the Administrative Agent all
such proxies, dividend payment orders and other instruments as the
Administrative Agent may from time to time reasonably request and (ii) without
limiting the effect of clause (i) above, such Grantor hereby grants to the
Administrative Agent an irrevocable proxy to vote all or any part of the Pledged
Collateral and to exercise all other rights, powers, privileges and remedies to
which a holder of the Pledged Collateral would be entitled (including giving or
withholding written consents of shareholders, partners or members, as the case
may be, calling special meetings of shareholders, partners or members, as the
case may be, and voting at such meetings), which proxy shall be effective,
automatically and without the necessity of any action (including any transfer of
any Pledged Collateral on the record books of the issuer thereof) by any other
person (including the issuer of such Pledged Collateral or any officer or agent
thereof) during the continuance of an Event of Default and which proxy shall
only terminate upon the payment in full of the Secured Obligations.
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
18

--------------------------------------------------------------------------------

 
 
(b)    Authorization of Issuers.  Each Grantor hereby expressly irrevocably
authorizes and instructs, without any further instructions from such Grantor,
each issuer of any Pledged Collateral pledged hereunder by such Grantor to (i)
comply with any instruction received by it from the Administrative Agent in
writing that states that an Event of Default is continuing and is otherwise in
accordance with the terms of this Agreement and each Grantor agrees that such
issuer shall be fully protected from Liabilities to such Grantor in so complying
and (ii) unless otherwise expressly permitted hereby, pay any dividend or make
any other payment with respect to the Pledged Collateral directly to the
Administrative Agent.
 
Section 6.4      Proceeds to be Turned over to and Held by Administrative
Agent.  Unless otherwise expressly provided in the Credit Agreement or this
Security Agreement, all proceeds of any Collateral received by any Grantor
hereunder in cash or Cash Equivalents shall be held by such Grantor in trust for
the Administrative Agent and the other Secured Parties, segregated from other
funds of such Grantor, and shall, promptly upon receipt by any Grantor, be
turned over to the Administrative Agent in the exact form received (with any
necessary endorsement).  All such proceeds of Collateral and any other proceeds
of any Collateral received by the Administrative Agent in cash or Cash
Equivalents shall be held by the Administrative Agent in a Cash Collateral
Account.  All proceeds being held by the Administrative Agent in a Cash
Collateral Account (or by such Grantor in trust for the Administrative Agent)
shall continue to be held as collateral security for the Secured Obligations and
shall not constitute payment thereof until applied as provided in the Credit
Agreement.
 
Section 6.5      Registration Rights.  (a) If, in the opinion of the
Administrative Agent, it is necessary or advisable to Sell any portion of the
Pledged Collateral by registering such Pledged Collateral under the provisions
of the Securities Act of 1933 (the “Securities Act”), each relevant Grantor
shall cause the issuer thereof to do or cause to be done all acts as may be, in
the opinion of the Administrative Agent, necessary or advisable to register such
Pledged Collateral or that portion thereof to be Sold under the provisions of
the Securities Act, all as directed by the Administrative Agent in conformity
with the requirements of the Securities Act and the rules and regulations of the
Securities and Exchange Commission applicable thereto and in compliance with the
securities or “Blue Sky” laws of any jurisdiction that the Administrative Agent
shall designate.
 
(a)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any Pledged Collateral by reason of certain prohibitions
contained in the Securities Act and applicable state or foreign securities laws
or otherwise or may determine that a public sale is impracticable, not desirable
or not commercially reasonable and, accordingly, may resort to one or more
private sales thereof to a restricted group of purchasers that shall be obliged
to agree, among other things, to acquire such securities for their own account
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The
Administrative Agent shall be under no obligation to delay a sale of any Pledged
Collateral for the period of time necessary to permit the issuer thereof to
register such securities for public sale under the Securities Act or under
applicable state securities laws even if such issuer would agree to do so.
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
19

--------------------------------------------------------------------------------

 
 
(b)    Each Grantor agrees to use its best efforts to do or cause to be done all
such other acts as may be necessary to make such sale or sales of any portion of
the Pledged Collateral pursuant to this Section 6.5 valid and binding and in
compliance with all applicable Requirements of Law.  Each Grantor further agrees
that a breach of any covenant contained in this Section 6.5 will cause
irreparable injury to the Administrative Agent and other Secured Parties, that
the Administrative Agent and the other Secured Parties have no adequate remedy
at law in respect of such breach and, as a consequence, that each and every
covenant contained in this Section 6.5 shall be specifically enforceable against
such Grantor, and such Grantor hereby waives and agrees not to assert any
defense against an action for specific performance of such covenants except for
a defense that no Event of Default has occurred under the Credit Agreement.
 
Section 6.6      Deficiency.  Each Grantor shall remain liable for any
deficiency if the proceeds of any sale or other disposition of any Collateral
are insufficient to pay the Secured Obligations and the fees and disbursements
of any attorney employed by the Administrative Agent or any other Secured Party
to collect such deficiency.
 
ARTICLE VII
 
THE ADMINISTRATIVE AGENT
 
Section 7.1     Administrative Agent’s Appointment as Attorney-in-Fact.  (a)
Each Grantor hereby irrevocably constitutes and appoints the Administrative
Agent and any Related Person thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Grantor and in the name of such Grantor or in its
own name, for the purpose of carrying out the terms of the Loan Documents, to
take any appropriate action and to execute any document or instrument that may
be necessary or desirable to accomplish the purposes of the Loan Documents, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent and its Related Persons the power and right, on behalf of
such Grantor, without notice to or assent by such Grantor, to do any of the
following when an Event of Default shall be continuing:
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
20

--------------------------------------------------------------------------------

 
 
(i)     in the name of such Grantor, in its own name or otherwise, take
possession of and indorse and collect any check, draft, note, acceptance or
other instrument for the payment of moneys due under any account or general
intangible or with respect to any other Collateral and file any claim or take
any other action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any such
moneys due under any account or general intangible or with respect to any other
Collateral whenever payable;
 
(ii)    in the case of any Intellectual Property owned by or licensed to the
Grantors, execute, deliver and have recorded any document that the
Administrative Agent may request to evidence, effect, publicize or record the
Administrative Agent’s security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
 
(iii)   pay or discharge taxes and Liens levied or placed on or threatened
against any Collateral, effect any repair or pay any insurance called for by the
terms of the Credit Agreement (including all or any part of the premiums
therefor and the costs thereof);
 
(iv)   execute, in connection with any sale provided for in Section 6.1 or
Section 6.5, any document to effect or otherwise necessary or appropriate in
relation to evidence the Sale of any Collateral; or
 
(v)    (A) direct any party liable for any payment under any Collateral to make
payment of any moneys due or to become due thereunder directly to the
Administrative Agent or as the Administrative Agent shall direct, (B) ask or
demand for, and collect and receive payment of and receipt for, any moneys,
claims and other amounts due or to become due at any time in respect of or
arising out of any Collateral, (C) sign and indorse any invoice, freight or
express bill, bill of lading, storage or warehouse receipt, draft against
debtors, assignment, verification, notice and other document in connection with
any Collateral, (D) commence and prosecute any suit, action or proceeding at law
or in equity in any court of competent jurisdiction to collect any Collateral
and to enforce any other right in respect of any Collateral, (E) defend any
actions, suits, proceedings, audits, claims, demands, orders or disputes brought
against such Grantor with respect to any Collateral, (F) settle, compromise or
adjust any such actions, suits, proceedings, audits, claims, demands, orders or
disputes and, in connection therewith, give such discharges or releases as the
Administrative Agent may deem appropriate, (G) assign any Intellectual Property
owned by the Grantors or any IP Licenses of the Grantors throughout the world on
such terms and conditions and in such manner as the Administrative Agent shall
in its sole discretion determine, including the execution and filing of any
document necessary to effectuate or record such assignment and (H) generally,
Sell, grant a Lien on, make any Contractual Obligation with respect to and
otherwise deal with, any Collateral as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes and do, at
the Administrative Agent’s option, at any time or from time to time, all acts
and things that the Administrative Agent deems necessary to protect, preserve or
realize upon any Collateral and the Secured Parties’ security interests therein
and to effect the intent of the Loan Documents, all as fully and effectively as
such Grantor might do.
 
(b)    If any Grantor fails to perform or comply with any Contractual Obligation
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such Contractual Obligation.
 
(c)    The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.1, together with interest
thereon at a rate set forth in Section 2.9 (Interest) of the Credit Agreement,
from the date of payment by the Administrative Agent to the date reimbursed by
the relevant Grantor, shall be payable by such Grantor to the Administrative
Agent on demand.
 
(d)   Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue of this Section 7.1.  All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
21

--------------------------------------------------------------------------------

 
 
Section 7.2     Authorization to File Financing Statements.  Each Grantor
authorizes the Administrative Agent and its Related Persons, at any time and
from time to time, to file or record financing statements, amendments thereto,
and other filing or recording documents or instruments with respect to any
Collateral in such form and in such offices as the Administrative Agent
reasonably determines appropriate to perfect the security interests of the
Administrative Agent under this Agreement, and such financing statements and
amendments may described the Collateral covered thereby as “all assets of the
debtor”.  A photographic or other reproduction of this Agreement shall be
sufficient as a financing statement or other filing or recording document or
instrument for filing or recording in any jurisdiction.  Such Grantor also
hereby ratifies its authorization for the Administrative Agent to have filed any
initial financing statement or amendment thereto under the UCC (or other similar
laws) in effect in any jurisdiction if filed prior to the date hereof.
 
Section 7.3      Authority of Administrative Agent.  Each Grantor acknowledges
that the rights and responsibilities of the Administrative Agent under this
Agreement with respect to any action taken by the Administrative Agent or the
exercise or non-exercise by the Administrative Agent of any option, voting
right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the Administrative
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Administrative Agent and the Grantors, the
Administrative Agent shall be conclusively presumed to be acting as agent for
the Secured Parties with full and valid authority so to act or refrain from
acting, and no Grantor shall be under any obligation or entitlement to make any
inquiry respecting such authority.
 
Section 7.4     Duty; Obligations and Liabilities.  (a) Duty of Administrative
Agent.  The Administrative Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account.  The powers conferred on the
Administrative Agent hereunder are solely to protect the Administrative Agent’s
interest in the Collateral and shall not impose any duty upon the Administrative
Agent to exercise any such powers.  The Administrative Agent shall be
accountable only for amounts that it receives as a result of the exercise of
such powers, and neither it nor any of its Related Persons shall be responsible
to any Grantor for any act or failure to act hereunder, except for their own
gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction.  In addition, the Administrative Agent shall not be
liable or responsible for any loss or damage to any Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehousemen, carrier, forwarding agency, consignee or other bailee if such
Person has been selected by the Administrative Agent in good faith.
 
(a)    Obligations and Liabilities with respect to Collateral.  No Secured Party
and no Related Person thereof shall be liable for failure to demand, collect or
realize upon any Collateral or for any delay in doing so or shall be under any
obligation to sell or otherwise dispose of any Collateral upon the request of
any Grantor or any other Person or to take any other action whatsoever with
regard to any Collateral.  The powers conferred on the Administrative Agent
hereunder shall not impose any duty upon any other Secured Party to exercise any
such powers.  The other Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their respective officers, directors, employees or
agents shall be responsible to any Grantor for any act or failure to act
hereunder, except for their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.
 
ARTICLE VIII

MISCELLANEOUS
 
Section 8.1     Reinstatement.  Each Grantor agrees that, if any payment made by
any Loan Party or other Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of any Collateral are required to be returned by any Secured Party
to such Loan Party, its estate, trustee, receiver or any other party, including
any Grantor, under any bankruptcy law, state or federal law, common law or
equitable cause, then, to the extent of such payment or repayment, any Lien or
other Collateral securing such liability shall be and remain in full force and
effect, as fully as if such payment had never been made.  If, prior to any of
the foregoing, (a) any Lien or other Collateral securing such Grantor’s
liability hereunder shall have been released or terminated by virtue of the
foregoing or (b) any provision of the Guaranty hereunder shall have been
terminated, cancelled or surrendered, such Lien, other Collateral or provision
shall be reinstated in full force and effect and such prior release,
termination, cancellation or surrender shall not diminish, release, discharge,
impair or otherwise affect the obligations of any such Grantor in respect of any
Lien or other Collateral securing such obligation or the amount of such payment.
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
22

--------------------------------------------------------------------------------

 
 
Section 8.2      Release of Collateral.  (a) At the time provided in
clause (b)(iii) of Section 10.10 (Release of Collateral or Guarantors) of the
Credit Agreement, the Collateral shall be released from the Lien created hereby
and this Agreement and all obligations (other than those expressly stated to
survive such termination) of the Administrative Agent, each Grantor and each
Guarantor hereunder shall terminate, all without delivery of any instrument or
performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors.  Each Grantor is hereby authorized to file UCC
amendments at such time evidencing the termination of the Liens so released.  At
the request of any Grantor following any such termination, the Administrative
Agent shall deliver to such Grantor any Collateral of such Grantor held by the
Administrative Agent hereunder and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.
 
(a)    If the Administrative Agent shall be directed or permitted pursuant to
clause (i) or (ii) of Section 10.10(b) of the Credit Agreement to release any
Lien or any Collateral, such Collateral shall be released from the Lien created
hereby to the extent provided under, and subject to the terms and conditions set
forth in, such clauses (i) and (ii).  In connection therewith, the
Administrative Agent, at the request of any Grantor, shall execute and deliver
to such Grantor such documents as such Grantor shall reasonably request to
evidence such release.
 
(b)    At the time provided in Section 10.10(a) of the Credit Agreement and at
the request of the Borrower, a Grantor (and, to the extent applicable, a
Guarantor) shall be released from its obligations hereunder in the event that
all the Securities of such Grantor shall be Sold to any Person that is not an
Affiliate of Holdings, the Borrower and the Subsidiaries of the Borrower in a
transaction permitted by the Loan Documents.
 
Section 8.3      Independent Obligations.  The obligations of each Grantor
hereunder are independent of and separate from the Secured Obligations and the
Guaranteed Obligations.  If any Secured Obligation or Guaranteed Obligation is
not paid when due, or upon any Event of Default, the Administrative Agent may,
at its sole election, proceed directly and at once, without notice, against any
Grantor and any Collateral to collect and recover the full amount of any Secured
Obligation or Guaranteed Obligation then due, without first proceeding against
any other Grantor, any other Loan Party or any other Collateral and without
first joining any other Grantor or any other Loan Party in any proceeding.
 
Section 8.4      No Waiver by Course of Conduct.  No Secured Party shall by any
act (except by a written instrument pursuant to Section 8.6), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of any Secured Party, any right, power
or privilege hereunder shall operate as a waiver thereof.  No single or partial
exercise of any right, power or privilege hereunder shall preclude any other or
further exercise thereof or the exercise of any other right, power or
privilege.  A waiver by any Secured Party of any right or remedy hereunder on
any one occasion shall not be construed as a bar to any right or remedy that
such Secured Party would otherwise have on any future occasion.
 
Section 8.5      Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 11.1 of the Credit Agreement; provided, however, that
annexes to this Agreement may be supplemented (but no existing provisions may be
modified and no Collateral may be released) through Pledge Amendments and
Joinder Agreements, in substantially the form of Annex 1 and Annex 2,
respectively, in each case duly executed by the Administrative Agent and each
Grantor directly affected thereby.
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
23

--------------------------------------------------------------------------------

 
 
Section 8.6      Additional Grantors; Additional Pledged Collateral.  (a)
Joinder Agreements.  If, at the option of the Borrower or as required pursuant
to Section 7.10 of the Credit Agreement, the Borrower shall cause any Subsidiary
that is not a Grantor to become a Grantor hereunder, such Subsidiary shall
execute and deliver to the Administrative Agent a Joinder Agreement
substantially in the form of Annex 2 and shall thereafter for all purposes be a
party hereto and have the same rights, benefits and obligations as a Grantor
party hereto on the date of this Agreement.
 
(a)    Pledge Amendments.  To the extent any Pledged Collateral has not been
delivered as of the date of this Agreement, such Grantor shall deliver a pledge
amendment duly executed by the Grantor in substantially the form of Annex 1
(each, a “Pledge Amendment”).  Such Grantor authorizes the Administrative Agent
to attach each Pledge Amendment to this Agreement.
 
Section 8.7      Notices.  All notices, requests and demands to or upon the
Administrative Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 11.11 of the Credit Agreement; provided, however, that
any such notice, request or demand to or upon any Grantor shall be addressed to
the Borrower’s notice address set forth in such Section 11.11.
 
Section 8.8      Successors and Assigns.  This Agreement shall be binding upon
the successors and assigns of each Grantor and shall inure to the benefit of
each Secured Party and their successors and assigns; provided, however, that no
Grantor may assign, transfer or delegate any of its rights or obligations under
this Agreement without the prior written consent of the Administrative Agent.
 
Section 8.9      Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.  Signature pages may be
detached from multiple separate counterparts and attached to a single
counterpart.  Delivery of an executed signature page of this Agreement by
facsimile transmission or by Electronic Transmission shall be as effective as
delivery of a manually executed counterpart hereof.
 
Section 8.10    Severability.  Any provision of this Agreement being held
illegal, invalid or unenforceable in any jurisdiction shall not affect any part
of such provision not held illegal, invalid or unenforceable, any other
provision of this Agreement or any part of such provision in any other
jurisdiction.
 
Section 8.11    Governing Law.  This Agreement and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
24

--------------------------------------------------------------------------------

 
 
Section 8.12    WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO, OR
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREIN OR RELATED THERETO (WHETHER
FOUNDED IN CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES
THAT NO OTHER PARTY AND NO RELATED PERSON OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY
THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.12.
                                                                                                                                       
[SIGNATURE PAGES FOLLOW]
 
 
 
 
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
25

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the undersigned has caused this Guaranty and
Security Agreement to be duly executed and delivered as of the date first above
written.
 

 
PARLUX LTD.,
as Grantor
         
 
By:
/s/ Raymond J. Balsys       Name: Raymond J. Balsys       Title: CFO          

 

 
PARLUX FRAGRANCES, INC.,
as Grantor
           
By:
/s/  Raymond J. Balsys       Name 
Raymond J. Balsys
      Title: CFO           

 
ACCEPTED AND AGREED
as of the date first above written:
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent
       
By:
/s/ Donald Cavanagh     Name: Donald Cavanagh    
Title: Duly Authorized Signatory
       

 
 
 
 
[SIGNATURE PAGE TO GUARANTY AND SECURITY AGREEMENT FOR PARLUX LTD.]
 
26

--------------------------------------------------------------------------------

 
 
ANNEX 1
TO
GUARANTY AND SECURITY AGREEMENT
 
FORM OF PLEDGE AMENDMENT
 
THIS PLEDGE AMENDMENT, dated as of _______ 201_, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of June 25, 2010,
by PARLUX LTD. (the “Borrower”), the undersigned Grantor and the other
Affiliates of the Borrower from time to time party thereto as Grantors in favor
of GENERAL ELECTRIC CAPITAL CORPORATION, as administrative agent and collateral
agent for the Secured Parties referred to therein (the “Guaranty and Security
Agreement”).  Capitalized terms used herein without definition are used as
defined in the Guaranty and Security Agreement.
 
The undersigned hereby agrees that this Pledge Amendment may be attached to the
Guaranty and Security Agreement and that the Pledged Collateral listed on
Annex 1-A to this Pledge Amendment shall be and become part of the Collateral
referred to in the Guaranty and Security Agreement and shall secure all
Obligations of the undersigned.
 
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Sections 4.1, 4.2, 4.5 and 4.10 of the Guaranty and
Security Agreement is true and correct and as of the date hereof as if made on
and as of such date.
 

 
[GRANTOR]
           
By:
/s/        Name:        Title:          

 
 
 GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
A1-1

--------------------------------------------------------------------------------

 
 
Annex 1-A
 
PLEDGED STOCK
 
 
ISSUER
 
CLASS
 
CERTIFICATE NO(S).
 
PAR VALUE
 
NUMBER OF SHARES, UNITS OR INTERESTS
                                                                               
                           

 
PLEDGED DEBT INSTRUMENTS
 
 
ISSUER
 
DESCRIPTION OF DEBT
 
CERTIFICATE NO(S).
 
FINAL MATURITY
 
PRINCIPAL AMOUNT
                                                                       

 
 
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
A1-2

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED AND AGREED
as of the date first above written:
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent
       
By:
 
    Name:     
Title:
       

 
 
 
 GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
A1-3

--------------------------------------------------------------------------------

 
 
ANNEX 2
 
TO
 
GUARANTY AND SECURITY AGREEMENT
 
 
FORM OF JOINDER AGREEMENT
 
THIS JOINDER AGREEMENT, dated as of _________ __, 20__, is delivered pursuant to
Section 8.6 of the Guaranty and Security Agreement, dated as of June 25, 2010,
by PARLUX LTD. (the “Borrower”) and the Affiliates of the Borrower from time to
time party thereto as Grantors in favor of GENERAL ELECTRIC CAPITAL CORPORATION,
as administrative agent and collateral agent for the Secured Parties referred to
therein (the “Guaranty and Security Agreement”).  Capitalized terms used herein
without definition are used as defined in the Guaranty and Security Agreement.
 
By executing and delivering this Joinder Agreement, the undersigned, as provided
in Section 8.6 of the Guaranty and Security Agreement, hereby becomes a party to
the Guaranty and Security Agreement as a Grantor thereunder with the same force
and effect as if originally named as a Grantor therein and, without limiting the
generality of the foregoing, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of the undersigned, hereby mortgages,
pledges and hypothecates to the Administrative Agent for the benefit of the
Secured Parties, and grants to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in, all of its right, title and
interest in, to and under the Collateral of the undersigned and expressly
assumes all obligations and liabilities of a Grantor thereunder.  The
undersigned hereby agrees to be bound as a Grantor for the purposes of the
Guaranty and Security Agreement.
 
The information set forth in Annex 1-A is hereby added to the information set
forth in Schedules 1 through 6 to the Guaranty and Security Agreement.  By
acknowledging and agreeing to this Joinder Agreement, the undersigned hereby
agree that this Joinder Agreement may be attached to the Guaranty and Security
Agreement and that the Pledged Collateral listed on Annex 1-A to this Joinder
Amendment shall be and become part of the Collateral referred to in the Guaranty
and Security Agreement and shall secure all Secured Obligations of the
undersigned.
 
The undersigned hereby represents and warrants that each of the representations
and warranties contained in Article IV of the Guaranty and Security Agreement
applicable to it is true and correct on and as the date hereof as if made on and
as of such date.
 
IN WITNESS WHEREOF, the undersigned has caused this Joinder Agreement to be duly
executed and delivered as of the date first above written.
 
[ADDITIONAL GRANTOR]
       
By:
/s/      Name      Title         

 
 
 GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
A2-1

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGED AND AGREED
as of the date first above written:
 

[EACH GRANTOR PLEDGING ADDITIONAL COLLATERAL]        
By:
/s/      Name:      Title:         

 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent
       
By:
/s/      Name:     Title:        

 
 
 
 
GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD.
 
A2-2

--------------------------------------------------------------------------------

 
 
ANNEX 3
 
TO
 
GUARANTY AND SECURITY AGREEMENT

FORM OF INTELLECTUAL PROPERTY SECURITY AGREEMENT1
 
THIS [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT, dated as of _________
__, 20__, is made by each of the entities listed on the signature pages hereof
(each a “Grantor” and, collectively, the “Grantors”), in favor of GENERAL
ELECTRIC CAPITAL CORPORATION (“GE Capital”), as administrative agent and
collateral agent (in such capacity, together with its successors and permitted
assigns, the “Administrative Agent”) for the Lenders (as defined in the Credit
Agreement referred to below).
 
W I T N E S S E T H:
 
WHEREAS, pursuant to the Credit Agreement, dated as of June 25, 2010 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among PARLUX LTD. (the “Borrower”), Holdings, the
Lenders from time to time party thereto and GE Capital, as Administrative Agent
for the Lenders, the Lenders have severally agreed to make extensions of credit
to the Borrower upon the terms and subject to the conditions set forth therein;
 
WHEREAS, each Grantor (other than the Borrower) has agreed, pursuant to a
Guaranty and Security Agreement, dated as of June 25, 2010, in favor of the
Administrative Agent (the “Guaranty and Security Agreement”), to guarantee the
Obligations (as defined in the Credit Agreement) of the Borrower; and
 
WHEREAS, all of the Grantors are party to the Guaranty and Security Agreement
pursuant to which the Grantors are required to execute and deliver this
[Copyright] [Patent] [Trademark] Security Agreement;
 
NOW, THEREFORE, in consideration of the premises and to induce the Lenders and
the Administrative Agent to enter into the Credit Agreement and to induce the
Lenders to make their respective extensions of credit to the Borrower
thereunder, each Grantor hereby agrees with the Administrative Agent as follows:
 
Section 1.        Defined Terms.  Capitalized terms used herein without
definition are used as defined in the Guaranty and Security Agreement.
 
Section 2.       Grant of Security Interest in [Copyright] [Trademark] [Patent]
[Collateral.  Each Grantor, as collateral security for the prompt and complete
payment and performance when due (whether at stated maturity, by acceleration or
otherwise) of the Secured Obligations of such Grantor, hereby mortgages, pledges
and hypothecates to the Administrative Agent for the benefit of the Secured
Parties, and grants to the Administrative Agent for the benefit of the Secured
Parties a Lien on and security interest in, all of its right, title and interest
in, to and under the following Collateral of such Grantor (the “[Copyright]
[Patent] [Trademark] Collateral”):
 
(a)    [all of its Copyrights and all IP Licenses providing for the grant by or
to such Grantor of any right under any Copyright, including, without limitation,
those referred to on Schedule 1 hereto;

_____________________________________

1 Separate agreements should be executed  relating to each Grantor’s respective
Copyrights, Patents, and Trademarks.
 
 
A3-1

--------------------------------------------------------------------------------

 
 
(b)    all renewals, reversions and extensions of the foregoing; and
 
 
(c)    all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]
 
or
 
(a)    [all of its Patents and all IP Licenses providing for the grant by or to
such Grantor of any right under any Patent, including, without limitation, those
referred to on Schedule 1 hereto;
 
(b)    all reissues, reexaminations, continuations, continuations-in-part,
divisionals, renewals and extensions of the foregoing; and
 
(c)    all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]
 
or
 
(a)    [all of its Trademarks and all IP Licenses providing for the grant by or
to such Grantor of any right under any Trademark, including, without limitation,
those referred to on Schedule 1 hereto;
 
(b)    all renewals and extensions of the foregoing;
 
(c)    all goodwill of the business connected with the use of, and symbolized
by, each such Trademark; and
 
(d)    all income, royalties, proceeds and Liabilities at any time due or
payable or asserted under and with respect to any of the foregoing, including,
without limitation, all rights to sue and recover at law or in equity for any
past, present and future infringement, misappropriation, dilution, violation or
other impairment thereof.]
 
 
A3-2

--------------------------------------------------------------------------------

 
 
Section 3.       Guaranty and Security Agreement.  The security interest granted
pursuant to this [Copyright] [Patent] [Trademark] Security Agreement is granted
in conjunction with the security interest granted to the Administrative Agent
pursuant to the Guaranty and Security Agreement and each Grantor hereby
acknowledges and agrees that the rights and remedies of the Administrative Agent
with respect to the security interest in the [Copyright] [Patent] [Trademark]
Collateral made and granted hereby are more fully set forth in the Guaranty and
Security Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.
 
Section 4.       Grantor Remains Liable.  Each Grantor hereby agrees that,
anything herein to the contrary notwithstanding, such Grantor shall assume full
and complete responsibility for the prosecution, defense, enforcement or any
other necessary or desirable actions in connection with their [Copyrights]
[Patents] [Trademarks] and IP Licenses subject to a security interest hereunder.
 
Section 5.       Counterparts.  This [Copyright] [Patent] [Trademark] Security
Agreement may be executed in any number of counterparts and by different parties
in separate counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
agreement.  Signature pages may be detached from multiple separate counterparts
and attached to a single counterpart.
 
Section 6.       Governing Law.  This [Copyright] [Patent] [Trademark] Security
Agreement and the rights and obligations of the parties hereto shall be governed
by, and construed and interpreted in accordance with, the law of the State of
New York.
 
 
 
 
[SIGNATURE PAGES FOLLOW]
 
A3-3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each Grantor has caused this [Copyright] [Patent]
[Trademark] Security Agreement to be executed and delivered by its duly
authorized officer as of the date first set forth above.
 

  Very truly yours,          
[GRANTOR],
as Grantor
           
By:
/s/        Name        Title           

 
ACCEPTED AND AGREED
as of the date first above written:
 
GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent
       
By:
/s/      Name      Title         

 
 
A3-4

--------------------------------------------------------------------------------

 
 
ACKNOWLEDGMENT OF GRANTOR
 
STATE OF _______________)
 
)      ss.
 
COUNTY OF______________)
 
On this ___ day of ________ __, 20__ before me personally appeared
______________________, proved to me on the basis of satisfactory evidence to be
the person who executed the foregoing instrument on behalf of ________________,
who being by me duly sworn did depose and say that he is an authorized officer
of said corporation, that the said instrument was signed on behalf of said
corporation as authorized by its Board of Directors and that he acknowledged
said instrument to be the free act and deed of said corporation.
 
____________________________
Notary Public
 
 
 
 
 
 
[ACKNOWLEDGEMENT OF GRANTOR FOR [COPYRIGHT] [PATENT] [TRADEMARK] SECURITY
AGREEMENT]
 
A3-5

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
TO
 
[COPYRIGHT] [PATENT] [TRADEMARK] SECURITY AGREEMENT
 
[Copyright] [Patent] [Trademark] Registrations
 
A.
REGISTERED [COPYRIGHTS] [PATENTS] [TRADEMARKS]

 
[Include Registration Number and Date]
 
B.
[COPYRIGHT] [PATENT] [TRADEMARK] APPLICATIONS

 
[Include Application Number and Date]
 
C.
IP LICENSES

 
[Include complete legal description of agreement (name of agreement, parties and
date)]
 
 
 
 GUARANTY AND SECURITY AGREEMENT
 PARLUX LTD
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE 1
to
GUARANTY AND SECURITY AGREEMENT
 
Commercial Tort Claims




None.
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2
to
GUARANTY AND SECURITY AGREEMENT
 
Filings




None.
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 3
to
GUARANTY AND SECURITY AGREEMENT




Jurisdiction of Organization; Chief Executive Office
 
Chief Executive Office: 5900 North Andrews Avenue, Suite 500, Ft. Lauderdale,
Florida 33309
 
Jurisdictions of Incorporation




Name
 Jurisdictions of Incorporation
   
Parlux Ltd.
New York
Parlux Fragrances, Inc.
Delaware

 
 
 

 
 
 

--------------------------------------------------------------------------------

 

 
SCHEDULE 4
to
GUARANTY AND SECURITY AGREEMENT




Location of Inventory and Equipment with respect to Grantors




1.           5900 North Andrews Avenue, Fort Lauderdale, Broward County,
Florida, 33309; and


2.           1000 Riverside Drive (formerly Industrial Avenue), Keasbey, NJ
08832. Location of Inventory and Equipment with respect to Grantors’ Sales
Representatives


1.           See Additional Schedule attached hereto.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 

 
 
SCHEDULE 5
to
GUARANTY AND SECURITY AGREEMENT
 
Pledged Collateral
 
15,000 shares of Stock of Parlux Ltd.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 6
to
GUARANTY AND SECURITY AGREEMENT


Intellectual Property


Trademarks
 
 


Mark
App. No.
Reg. No.
Filed
Issued
Goods/Services
Status
Owner
PASSPORT
85031964
n/a
05/06/2010
n/a
IC 003: Fragrances and non-medicated body products for men and women
Pending application awaiting examination.
Parlux Fragrances, Inc.
LIMOUSINE
74004409
1629657
11/21/1989
12/25/1990
IC 003: perfumes.
Section 8 & 9 due 12/25/2010.
Parlux Fragrances, Inc.

 
 
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 

Patents


Patent No.
Country
App. No.
Filed
Issued
Owner
D419888
USA
29094626
10/06/1998
02/01/2000
Parlux Fragrances, Inc.
D458143
USA
29135028
01/03/2001
06/04/2002
Parlux Fragrances, Inc.
D459210
USA
29142934
06/04/2001
06/25/2002
Parlux Fragrances, Inc.
D459211
USA
29142965
06/04/2001
06/25/2002
Parlux Fragrances, Inc.
D488058
USA
29181642
05/14/2003
04/06/2004
Parlux Fragrances, Inc.
D548095
USA
29241909
11/01/2005
08/07/2007
Parlux Fragrances, Inc.
D584960
USA
29320240
06/24/2008
01/20/2009
Parlux Fragrances, Inc.
D518382
USA
29213979
09/23/2004
04/04/2006
Parlux Fragrances, Inc.
D564898
USA
29268265
11/02/2006
03/25/2008
Parlux Fragrances, Inc.
D566575
USA
29280137
05/17/2007
04/15/2008
Parlux Fragrances, Inc.
D570690
USA
29285686
04/05/2007
06/10/2008
Parlux Fragrances, Inc.
D588457
USA
29280134
05/17/2007
03/17/2009
Parlux Fragrances, Inc.
D609575
USA
29338134
06/04/2009
02/09/2010
Parlux Fragrances, Inc.

 
 
 

 